UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6360


SHAHEEN CABBAGESTALK,

                Petitioner – Appellant,

          v.

WARDEN J. MCFADDEN

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:14-cv-03771-RMG)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shaheen Cabbagestalk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaheen Cabbagestalk seeks to appeal the district court’s

order denying his motions for reconsideration of the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2012)

petition and denying his motion to change venue as moot.                              The

orders    are    not    appealable     unless     a   circuit   justice       or    judge

issues      a        certificate     of        appealability.            28        U.S.C.

§ 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).          A certificate      of    appealability     will    not       issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2012).              When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s       assessment      of    the   constitutional      claims       is

debatable       or    wrong.   Slack      v.    McDaniel,   529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                    Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Cabbagestalk has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                           2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3